Leonard, Judge,
delivered the opinion of the court.
The written memorandum of sale by Sanguinet is treated by both parties as an American'instrument, and of course it has not been insisted that the copy was competent' evidence as a certified copy of a French or Spanish archive, under the act of I6lh February, 1847, “to preserve ancient archives.” The only question therefore is, whether it was admissible under the act of 1845, concerning evidence. The plaintiff objected to the instrument for want of proper proof of authenticity, and insists *123here upon every objection that he is entitled to- make. IP it had been the original instrument, instead of a copy, we think it should have been excluded for want of the proof of the grantor’s identity, required by the 18th section of the act of 1845, concerning evidence, and that for 'this', reason the judgment must be reversed. We incline to think that, notwithstanding the other objections that have been taken to it, the paper might have been received as a certified copy, under the 19th section of the act, upon such proof as would have satisfied the court of the grantor’s identity ; but no such proof was made, and the objection is insisted upon, and we have no power to dispense with it, however merely formal it may be in the particular case.
Very considerable changes have, from time to time, been made in our registry laws. Before the act of December, 1821, no proof of the grar-tor’s identity was required, and neither recorded deeds nor certified copies were authentic instruments of evidence until the act of 1825. This act allowed deeds, proved and recorded under it, and certified copies, to be read in evidence upon the proof there required. Subsequently, the legislature went a step further, and provided in the 17th section of the act of 1845, before referred to, that all conveyances proved or acknowledged according to the existing law, although not declared to be evidence, should bo received in evidence, if they had been recorded wilhin one year from the date'(the time prescribed by the first law of 1804, for the registry of deeds, and subsequently reduced to three months by the act of 1817,) and more than twenty years before they are offered in evidence, thus substituting in lieu of the proof of identity required by the act of 1821, what the legislature deemed-equivalent proof — a registry made recently (not exceeding one year) after the execution of the deed, and twenty years’ exposure to the public upon the records of the proper county'. In the subsequent (18th) section, they go yet further, and provide for deeds that do not carry with them this evidence of authenticity, and allow them also to be read, although not recorded within one year, and more than twenty years before the .trial, upon such facts, *124as, together with the certificate, will satisfy the court of the identity of the grantor; and in the succeeding (19th) section, if the original is lost or destroyed, or not in the power of the party, a certified copy'may be received upon the same-evidence required in case of the original.
This is the law, and if a party desire the benefit of its provisions, he must make the required proof — we cannot dispense with it. The judgment is reversed, and the cause remanded.